Citation Nr: 0201595	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from May 
1966 to July 1969.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1991 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  The 
veteran was notified of this decision in November 1991.  A 
notice of disagreement was received in January 1992.  The 
statement of the case was issued in February 1992, and a 
substantive appeal addressing this issue was received in 
March 1992.  A personal hearing was held before an RO hearing 
officer in March 1992.  In a February 1995 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1995 
joint motion, the parties (the appellant and the VA 
Secretary) requested that the February 1995 Board decision be 
vacated and remanded; in a December 1995 order, the Court 
granted the joint motion.  The case was returned to the 
Board, and in August 1996, the Board remanded the case to the 
RO for additional evidentiary development.  The case was 
returned to the Board, and in May 2000, the Board remanded 
the case for additional procedural and evidentiary 
development.  (In a separate May 2000 decision, the Board 
determined that clear and unmistakable error (CUE) was not 
present in a January 1985 Board decision.)  The case was 
subsequently returned to the Board.

The Board notes that even if the RO determined that new and 
material evidence was presented to reopen the claim, such is 
not binding on the Board; and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted). 

REMAND

The veteran contends that he incurred a psychiatric disorder 
during his active duty service.

Initially, the Board notes that in its May 2000 remand, the 
Board observed that the veteran had raised a claim alleging 
CUE in all prior RO decisions.  (See, e.g. the January 1992 
memorandum from the veteran's representative, the transcript 
of the veteran's March 1992 RO hearing, and statements by the 
veteran's representative received in October and December 
1992.)  In the May 2000 remand, the Board noted that this 
issue had not yet been addressed by the RO, and that the 
issue was inextricably intertwined with the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a psychiatric disorder.  It 
would be prejudicial for the Board to consider this issue in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (If action by the Board involves a question not 
previously addressed, and such action would be prejudicial to 
the veteran, further due process must be provided).  The CUE 
issue was referred to the RO for adjudication prior to the 
RO's readjudication of the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a psychiatric disorder.  It does not appear 
that the RO has adjudicated the CUE claim, and such must be 
done prior to Board review.  Although further delay is 
regrettable, as the action taken by the RO does not fully 
comply with the last remand instructions, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO should adjudicate the veteran's claim alleging CUE in 
all prior RO decisions, and should consider whether such 
claim has been properly raised with the necessary degree of 
specificity.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has 
held that a failure to specify the dates of the RO decisions 
being collaterally attacked, where multiple decisions have 
been rendered, renders the pleading of CUE insufficient.  
Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Finally, 
the Board notes that when an RO determination is appealed to 
and affirmed by the Board, it is subsumed by the Board's 
decision.  38 C.F.R. § 20.1104 (2001).  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  Duran v. Brown, 
7 Vet. App. 216, 224 (1994); Johnston v. West, 11 Vet. 
App. 240, 241 (1998).

The Board notes that the RO has conducted extensive 
evidentiary development in this case, and has notified the 
veteran of the passage of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The veteran is advised that he 
may submit pertinent lay or medical evidence.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed. 

2.  The RO should then initially consider 
the veteran's claim of CUE in any RO 
decision denying an original claim or an 
application to reopen a claim for service 
connection for a psychiatric disorder, 
including the November 1985 RO decision 
which denied the veteran's application to 
reopen a claim for service connection for 
a psychiatric disorder.  If the claim 
alleging CUE is denied, the veteran 
should be advised of the action taken and 
given notice of his appellate rights and 
of all pertinent appellate procedures.

3.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should readjudicate 
the veteran's application to reopen a 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




